DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-4, 6-8, and 10 have been amended.
Claims 8, and 10 have been amended into independent form
Claims 1 and 5 have been cancelled.
Claims 19-22 have been newly added.
Claims 2-4, 6-22 are still pending for consideration.

Allowable Subject Matter
Claims 2-4, 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 8 and 10 have now been amended to incorporate previously
indicated allowable subject matter into independent form (Amendment, filed 06/01/2022)
Regarding claim 8, the closet prior arts are Frank et al., NPL (“Automatic Selection of Molecular Images from Electron Micrographs”) and Homman et al. (US 20120250975 A1). As explained in the previous office action, the combination of Frank et al. and Homman et al. teaches most of the limitation of claim 8; however, the combination of Frank et al. and Homman et al. fails to disclose or reasonably suggest that “wherein automatically identifying the plurality of locations in the micrograph image each containing a two- dimensional projection of a different instance of the particle of the first type includes determining that a query image window of the plurality of query image windows includes a two-dimensional projection of an instance of the particle of the first type when the value indicative of the response signal for the query image window exceeds a first threshold; and determining that the query image window does not include a two- dimensional projection of the instance of the particle of the first type when the value indicative of the response signal for the query image window is less than a second threshold”
Regarding claims 2-4, 6-7, and 9 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra. 
Regarding claims 1 and 5, the claims has been canceled.
Re Claim 10, is allowable for the same reason as independent claim 8 discussed above.
Regarding claims 11-22, these claims depend directly or indirectly on an allowable
base claim and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668